





SEVERANCE AGREEMENT AND GENERAL RELEASE


BY AND BETWEEN


LIQUIDITY SERVICES, INC. AND


JAMES M. RALLO


This Severance Agreement and General Release (the “Agreement”) dated as of May
6, 2019 (the “Effective Date”), is entered into by and between Liquidity
Services, Inc., located at 6931 Arlington Road Suite 200, Bethesda, Maryland
20814 and its affiliates and subsidiaries (collectively, the “Company”), and
James M. Rallo (the “Executive”).
WHEREAS, the Executive ceased to serve as the President, Retail Supply Chain
Group, and President, Capital Assets Group on April 23, 2019 (the “Termination
Date”);
WHEREAS, the Executive and the Company entered into that certain Executive
Employment Agreement dated February 23, 2012 (the “Employment Agreement”);
WHEREAS, the Company terminated Executive’s employment effective as of the
Termination Date without cause due to the elimination of his position;


WHEREAS, contingent upon the Executive executing this Agreement pursuant to
Section 8.7 of his Employment Agreement, the Company shall pay to Executive the
following: (1) his base salary through the Termination Date and all other unpaid
amounts, if any, to which the Executive is entitled as of the Termination Date
in connection with fringe benefits (e.g., accrued but unused paid time off) and
reimburse business expenses in accordance with Company policies and procedures;
(2) a lump-sum severance package of $485,118 (the “Severance Payment”) payment
equal to the sum of: (x) $367,000, the executive’s base salary, (y) $118,117, an
amount equal to the average annual bonus earned in the previous two years, FY17
($118,636) and in FY18 ($117,598); and (z) $1.00 in additional consideration.


WHEREAS, the Severance Payment will be off-set for $9,000 for the purchase by
Executive of his Company vehicle and $4,118.86 relating to personal charges
incurred on Executive’s Company American Express card, resulting in Company
making a gross severance payment to Executive of $471,999.14.


WHEREAS, the Company and the Executive desire to set forth in writing the terms
and conditions governing the Executive’s separation from employment, as set
forth below:
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the undersigned parties agree as follows:
1.Termination of Employment.
(a)The Executive’s employment with the Company ceased effective as of the
Termination Date. The Executive further agrees to execute and deliver to the
Company such documents concerning such separation from employment (and any
related service) as may be reasonably requested by the Company or its
Affiliates. For purposes of this Agreement, “Affiliate” means any entity that
directly or indirectly controls, is controlled by, or is under common control
with the Company, including its current and former parents, subsidiaries and
affiliated entities, from time to time.





--------------------------------------------------------------------------------





(b)Accrued Obligations. On the first payroll date following the Termination
Date, the Executive will receive payment for Two Hundred Eighty-Eight (288)
hours of unused paid time off (“PTO”) accrued through the Termination Date.
(c)Business Expenses. Executive delivered a final business expense request for
reimbursement in the amount of $5,854.00 for April 2019, representing charges
incurred on behalf of the Company. Executive also incurred personal charges in
the amount of $4,118.86 on his Company American Express card. The Company
undertakes to close the American Express card and pay the outstanding balance of
$9,972.86 and an additional charge of $289.10 relating to a vehicle inspection
charge that is a pending transaction relating to an additional business expense
undertaken in furtherance of Section 2(b) below. Executive’s severance will be
offset by $4,118.86, representing the personal charges outstanding on
Executive’s Company American Express card.
(d)Group Health Plan. The Executive’s health care coverage with the Company as
an active employee will continue until April 30, 2019. Starting on May 1, 2019
the Executive shall be eligible to continue participation in the Company group
health plan pursuant to the health care continuation coverage available under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA). Subject to
the reimbursement requirement below, the Company shall not pay, nor be obligated
to pay, any of the COBRA premiums with respect to Executive. The Executive shall
be solely responsible for electing such coverage by properly returning the COBRA
election form that Executive will receive. For the period from May 1, 2019 to
the earlier of the date that Executive finds employment or December 31, 2019,
the Company shall reimburse Executive for COBRA. Executive will provide an
e-mail to the VP, Human Resources each month certifying that he has not yet
fournd employment and, thereafter, the Company will promptly reimburse for COBRA
expenses.
2.Consideration. In exchange for the Executive’s execution of this Agreement,
which includes the waiver and release of claims set forth in Section 8 below,
the parties agree to the following:
(a)Severance Payments. The Company will pay the Severance Payment to the
Executive on the first payroll date following the date on which Executive’s
right to revoke this Agreement under Section 10 below expires.
(b)Vehicle. The Executive acknowledges and agrees that he is purchasing his
Company vehicle, a black 2011 Lexis LS 460 L Sedan 4D for $9,000. Following
receipt of an odometer reading, a Maryland vehicle inspection report and the
execution of this Agreement, the Company will quitclaim the vehicle to Executive
on an as-is, where-is and with all faults basis. The Company will prepare a bill
of sale to transfer title to the vehicle. Payment for the vehicle will be
off-set from Executive’s Severance Payment.
(c)Outplacement. The Company will provide the Executive comprehensive executive
outplacement assistance through the firm of Right Management.
(d) No Consideration Absent Execution of this Agreement. The Executive
understands and agrees that his entitlement to the payment specified in Section
2(a) and the benefits specified in Sections 2(b) and 2(c) are contingent on the
execution of this Agreement and continued compliance with the terms and
conditions of this Agreement and any agreement containing restrictive covenants
to which the Executive is a party. The Executive understands that if he does not
sign the Agreement, the Company has no obligation to provide the Executive with
any of the consideration provided in this Agreement.
(e)Withholding. Any payments provided to the Executive pursuant to this
Agreement shall be subject to withholding and reporting requirements under
applicable law.
(f)Compliance with Section 409A. To the extent (i) any payments or benefits to
which the Executive becomes entitled under this Agreement, or under any other
agreement or Company plan, in connection with the Executive’s termination of
employment with the Company constitute deferred compensation subject to Section
409A of the Internal Revenue Code and the regulations promulgated thereunder
(“Section 409A”) and (ii) the Executive is deemed at the time of such
termination of





--------------------------------------------------------------------------------





employment to be a “specified employee” under Section 409A, then such payments
shall not be made or commence until the earliest of (A) the expiration of the
six (6) month period measured from the date of the Executive’s “separation from
service” (as such term is defined in Section 409A) from the Company; or (B) the
date of the Executive’s death following such separation from service. Upon the
expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to the Executive or
the Executive’s beneficiary in one lump sum (without interest). Any termination
of the Executive’s employment is intended to constitute a “separation from
service” and will be determined consistent with the rules relating to a
“separation from service”. It is intended that payments hereunder satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A. To the extent that any provision of this Agreement is ambiguous as to its
compliance with Section 409A, the provision will be read in such a manner so
that payments hereunder are exempt from, or otherwise comply with, Section 409A.
To the extent any expense reimbursement or the provision of any in-kind benefit
under this Agreement is determined to be subject to Section 409A, the amount of
any such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which such expenses were incurred, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.
3.Outstanding Equity Awards. All outstanding equity awards shall be treated in
accordance with the terms of applicable grant agreements and the Second Amended
and Restated 2006 Omnibus Long-Term Incentive Plan. For the avoidance of doubt,
the Executive has the right to exercise his remaining unexercised and currently
vested stock options (the “Vested Options”) previously granted to him for twelve
(12) months after the Termination Date, after which all such options shall be
cancelled and no longer be exercisable. The vesting of any options or restricted
stock, the vesting of which is wholly or partially tied to criteria other than
the Executive’s continued employment with the Company, ceased as of the
Termination Date and all unvested equity grants terminated as of the Termination
Date. For the avoidance of doubt, no equity awards shall vest as a result of the
Executive’s termination of employment.
4.No Amounts Owing. By signing below, Executive acknowledges and agrees that he
has received all wages, bonuses and any other compensation already due to him
from the Company, except any future payments as set forth in Section 2 and the
payments to be made pursuant to Section 1.
5.Publicity; Non-disparagement.
(a)In the event that any person requests information regarding the Executive’s
employment with the Company and its Affiliates, the Company shall respond simply
by confirming Executive’s dates of employment, job titles and rates of pay.
Notwithstanding the foregoing, William P. Angrick, III, the Company’s Chairman
and Chief Executive Officer, will also provide a reference based on the mutual
agreement of Mr. Angrick and the Executive.
(b)The Executive hereby agrees that he will not disparage or criticize the
Company, its Affiliates, officers, directors or employees, or issue any
communication, written or otherwise, that reflects adversely on or encourages
any adverse action against the Company, its Affiliates, officers, directors or
employees, except if testifying truthfully under oath pursuant to any lawful
court order or subpoena or otherwise responding to or providing disclosures
required by law. This includes any statement to or response to an inquiry by any
member of the press or media, whether written, verbal, electronic or otherwise.
However, nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by 18 U.S.C. § 1833(b). 18 U.S.C. § 1833(b) provides that “An individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that-(A) is made-(i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the





--------------------------------------------------------------------------------





purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.”
6.Return of Property. Except for the company car which shall be purchased or
returned in accordance with Section 2(b), the Executive represents that
Executive has returned to the Company any and all Company property in his
possession or control, including but not limited to all keys, corporate credit
cards and other equipment provided by the Company for use during employment,
together with all materials, documents, files or papers, notes or records, and
any copies thereof, relating to the Company or any of the Company’s customers.
7.Cooperation with Company. The Executive understands that the Company has
agreed to the terms of this Agreement (including the Severance Payment) in
exchange for, among other things, his agreement to cooperate with the Company on
all matters for which the Company may reasonably request assistance following
the Termination Date. In addition, the Executive agrees that he will, upon
reasonable request, assist and cooperate with the Company and its Affiliates in
connection with the defense or prosecution of any claim that may be made against
or by the Company and its Affiliates or in connection with any ongoing or future
investigation or dispute or claim of any kind involving the Company and its
Affiliates including meeting with the Company and its Affiliates’ counsel, any
proceeding before any arbitral, administrative, judicial, legislative, or other
body or agency, including testifying in any proceeding to the extent such
claims, investigations or proceedings relate to services performed or required
to be performed by the Executive, pertinent knowledge possessed by the
Executive, or any act or omission by the Executive. The Executive further agrees
to perform all acts and execute and deliver any documents that may be reasonably
necessary to carry out the provisions of this paragraph.
8.General Release.
(a)The Executive expressly acknowledges that this Agreement is worded in an
understandable way.
(b)By executing this Agreement and accepting the consideration specified in
Section 2 hereof, the Executive agrees to release and forever discharge the
Company, its past and present shareholders, its past and present subsidiaries,
affiliates and related companies (including any predecessors), its successors
and assigns and all past and present directors, officers, employees, attorneys
and agents of these entities, personally, and as directors, officers, employees,
attorneys and agents and any person or entity acting for or on behalf of the
Company (hereinafter the “Company Releasees”) from liability for any and all
claims, damages, causes of action, both in law and in equity, which Executive or
his estate, agents, attorneys, heirs, executors, successors and assigns now has
or may have, whether known or unknown, suspected or unsuspected, and whether
asserted or not, against the Company Releasees, or any of them, arising out of
or related to Executive’s employment by the Company and Executive’s separation
from the Company (hereinafter “Claims”), including, but not limited to, (i) any
Claims under Title VII of the Civil Rights Act of 1964, as amended (42 U.S.C.
§ 2000 et seq.) (“Title VII”), the Equal Pay Act of 1963, the Age Discrimination
in Employment Act of 1967, as amended (29 U.S.C. § 621 et seq.) (the “ADEA”),
the Older Workers Benefit Protection Act of 1990 (“OWBPA”), except the right to
challenge the enforceability of this Agreement under the OWBPA, the Americans
with Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.) (the “ADA”), the
Executive Retirement Income Security Act of 1974, as amended (29 U.S.C. § 1001
et seq.), the Civil Rights Act of 1866 (42 U.S.C. § 1981), the Genetic
Information Nondiscrimination Act of 2008, the Family and Medical Leave Act of
1993, the District of Columbia Human Rights Act (D.C. Code §§ 2-1401 to 2-1411
(2011)), the District of Columbia Family and Medical Leave Act (D.C. Code §§
32-501 to 32-517 (2011)), the District of Columbia Accrued Sick and Safe Leave
Act (D.C. Code §§ 32-131.01 to 32-131.16 (2011)), (ii) any Claims under any
other Federal, state or local law (statutory, regulatory or otherwise) that may
be legally waived and released; provided, however, that the Executive and his
estate, agents, attorneys, heirs, executors, successors and assigns do not
release any Claims arising from or relating to (A) the terms of this Agreement
or any obligations preserved by this Agreement, (B) continued insurance,
indemnification





--------------------------------------------------------------------------------





and advances by the Company for actions taken while serving as an officer
thereof (including coverage by any D&O or similar insurance policy generally
applicable to current officers of the Company, and that certain Indemnification
Agreement dated January 23, 2006) until the expiration of the applicable statute
of limitations period; (C) the Executive’s rights to COBRA coverage, (D) the
Executive’s accrued and unpaid wages as of the Termination Date or rights to
vested benefits under Company benefit plans, or (E) any legal claims which the
Executive may not waive or release by law.
(c)The Executive understands that the Company is agreeing to pay the
consideration described in Section 2 of this Agreement in part because of, and
in exchange for, this specific release of Claims (including Claims of
discrimination under Title VII, the ADEA, the ADA and other applicable laws) and
that a portion of these payments is in addition to any other payments or things
of value to which the Executive may already be entitled, has received, or is
receiving from the Company.
(d)The Executive understands that excluded from this Agreement and Release are
any claims that cannot be waived by law, including but not limited to the right
to file a charge with or participate in an investigation conducted by the EEOC
or state agency, but that he is waiving his right to any monetary recovery
should the EEOC or any other agency pursue any claims on his behalf.
9.Voluntary Signature and Advice of Counsel; Review Period. Without detracting
in any respect from any other provision of this Agreement:
(a)The Executive, in consideration of the payment provided to him in Section
2(a) and the benefits to be provided pursuant to Sections 2(b) and 2(c), agrees
and acknowledges that this Agreement constitutes a knowing and voluntary waiver
of all rights or claims he has or may have against the Company Releasees as set
forth herein, including, but not limited to, all rights or claims arising under
ADEA, including, but not limited to, all claims of age discrimination in
employment and all claims of retaliation in violation of the ADEA; and he has no
physical or mental impairment of any kind that has interfered with his ability
to read and understand the meaning of this Agreement or its terms, and that he
is not acting under the influence of any medication or mind-altering chemical of
any type in entering into this Agreement.
(b)The Executive understands that, by entering into this Agreement, he does not
waive rights or claims that may arise after the date of his execution of this
Agreement, including without limitation any rights or claims that he may have to
secure enforcement of the terms and conditions of this Agreement.
(c)The Executive agrees and acknowledges that the consideration provided to him
under Section 2 of this Agreement is in addition to anything of value to which
he is already entitled.
(d)The Company hereby advises the Executive to consult with an attorney prior to
executing this Agreement.
(e)The Executive acknowledges that he was informed that he has at least
twenty-one (21) days in which to review and consider this Agreement and to
consult with an attorney regarding the terms and effect of this Agreement.
(f)Nothing in this Agreement shall prevent the Executive (or his attorneys) from
(a) commencing an action or proceeding to enforce this Agreement or (b)
exercising his right under the Older Workers Benefit Protection Act of 1990 to
challenge the validity of his waiver of ADEA claims set forth in Section 8.
10.Revocation Period. The Executive is advised that he may revoke this Agreement
within seven (7) calendar days after the date he signs and returns this
Agreement to the Company (the “Revocation Period”). The Executive agrees that if
he wants to revoke this Agreement, he must notify the Company in writing as set
forth in Section 11, and following revocation this Agreement shall be deemed
void ab initio.
11.Notice. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, or sent by registered
mail, postage prepaid or by overnight courier. Any such notice shall be deemed
given when so delivered personally, or, if mailed, five (5) days





--------------------------------------------------------------------------------





after the date of deposit in the United States mail, or, if delivered by
overnight courier, the day after such sending, as follows:
If to the Company, to:


Liquidity Services, Inc.
6931 Arlington Rd, Suite 200
Bethesda, MD 20814


Attention: Mark Shaffer, VP, General Counsel & Corporate Secretary


If to the Executive, to:


James M. Rallo
At the most recent address on file with the Company




Any party may, by notice given in accordance with this Section 11 to the other
party, designate another address or person for receipt of notices hereunder.
12.Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, estate, trustees, administrators, successors, heirs, distributees,
devisees and legatees. This Agreement is personal to the Executive and neither
this Agreement nor any rights hereunder may be assigned by the Executive.
13.Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and a duly authorized officer of the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement
shall be deemed a waiver of similar or dissimilar provisions or conditions of
this Agreement at the same or any prior or subsequent time.
14.Counterparts. This Agreement may be executed in several counterparts
(including via facsimile), each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument. Signature
copies delivered by facsimilie or “PDF” shall also be sufficient.
15.Severability. The Company and the Executive agree that the agreements and
provisions contained in this Agreement are severable and divisible, that each
such agreement and provision does not depend upon any other provision or
agreement for its enforceability, and that each such agreement and provision set
forth herein constitutes an enforceable obligation between the parties hereto.
Consequently, the parties hereto agree that neither the invalidity nor the
unenforceability of any provision of this Agreement shall affect the other
provisions, and this Agreement shall remain in full force and effect and be
construed in all respects as if such invalid or unenforceable provision were
omitted.
16.Headings. The inclusion of headings in this Agreement is for convenience of
reference only and shall not affect the construction or interpretation hereof.
17.Governing Law/Venue. This Agreement shall be construed as a document under
seal, and shall be governed by the laws of the State of Maryland, without giving
effect to any principles of conflict of law or choice of law rules (whether of
State of Maryland or any other jurisdiction) that would result in the
application of the substantive or procedural laws or rules of any other
jurisdiction. Venue for all disputes arising under or related to this Agreement
of Executive’s employment with the Company will be the Montgomery County in the
State of Maryland.
18.No Admission. The making of this Agreement is not intended, and shall not be
construed or deemed to be, an admission that the Company violated any Federal,
state or local law (statutory or





--------------------------------------------------------------------------------





decisional), ordinance or regulation, breached any contract, or committed any
wrong whatsoever against you or anyone else, and the Company expressly denies
any such violation, breach or wrong.
19.Entire Agreement. Except for that certain Employee Agreement Regarding
Confidentiality, Intellectual Property, and Competitive Activities dated
February 22, 2005 (which shall remain in effect in accordance with its terms),
this is the entire agreement between Executive and the Company with respect to
the subject matter hereof and supersedes all prior agreements with respect to
the subject matter hereof, including any prior agreements with the Company
respecting the Executive’s employment by and between Liquidity Services, Inc.
and the Executive. No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by any
party which are not expressly set forth in this Agreement. No reliance is placed
on any representation, opinion, advice or assertion of fact made by the Company
or its directors, officers and agents to the Executive, except to the extent
that the same has been reduced to writing and included as a term of this
Agreement. Accordingly, there shall be no liability, either in tort or contract,
assessed in relation to any such representation, opinion, advice or assertion of
fact. All references to any law shall be deemed also to refer to any successor
provisions to such law.


IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the
Effective Date.
LIQUIDITY SERVICES, INC.
 
EXECUTIVE
 
 
 
  /s/ Michael Lutz
 
  /s/ James M. Rallo
By: Michael Lutz
 
By: James M. Rallo
       VP, Human Resources
 
 






